Per Curiam:
This was mainly a question of fact for the jury. It would have been manifest error to affirm the point covered by the sixth' specification of error, which declared that there was no evidence proving knowledge of the defendants or of any of them of any defect or unsoundness in the bridge.
The answer to the point covered by the third specification of error might, standing by itself alone, be erroneous; but qualified and explained as it was in the charge following the specific answer, and being in view of the claim made by the defendants below as to the men they had sent to examine the bridge, we do not think it misled the jury.
The general charge is fair and correct.
Judgment affirmed.